         Case 1:20-cv-02295-EGS Document 79 Filed 11/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


NATIONAL ASSOCIATION FOR THE                  )
ADVANCEMENT OF COLORED                        )
PEOPLE,                                       )
                                              )
                       Plaintiff,             )
                                              )
v.                                            )       Civil Action No. 20-cv-2295 (EGS)
                                              )
UNITED STATES POSTAL SERVICE,                 )
et al.,                                       )
                                              )
                       Defendants.            )
                                              )

                               NOTICE OF HEARING EXHIBIT

       Plaintiffs respectfully submit Hearing Exhibit 1 referred to in today’s hearing that shows

the volume of ballots that received an origin processing scan but not a destination scan as of the

morning of November 4, 2020.

Dated: November 4, 2020                       Respectfully submitted,

                                            /s/ Allison M. Zieve
Samuel Spital (D.D.C. Bar No. SS4839)       Allison M. Zieve (DC Bar No. 424786)
Rachel Kleinman (NY Bar No. 4417903)        Matthew A. Seligman (DC Bar No. 1018889)
Monique Lin-Luse (NY Bar No. 5671920)       PUBLIC CITIZEN LITIGATION GROUP
J. Zachery Morris (NY Bar No. 5392196)      1600 20th Street NW
John S. Cusick (NY Bar No. 5585245)         Washington, DC 20009
NAACP LEGAL DEFENSE &                       (202) 588-1000
    EDUCATIONAL FUND, INC.
40 Rector Street, 5th Floor
New York, NY 10006
(212) 965-2200
                                Counsel for Plaintiff NAACP




                                                  1
